In The

                                Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-14-00373-CV
                           ____________________

                         RONALD J. WILLS, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee
_______________________________________________________            ______________

                     On Appeal from the 9th District Court
                         Montgomery County, Texas
                       Trial Cause No. 14-03-02659 CV
________________________________________________________             _____________

                          MEMORANDUM OPINION

      Ronald J. Wills filed a notice of appeal from an order denying his petition

for an order of non-disclosure. See Tex. Gov’t Code Ann. § 411.081 (West Supp.

2014). Section 411.081 authorizes a person to file a petition for non-disclosure

“only if during the period of the deferred adjudication community supervision for

which the order of nondisclosure is requested . . . the person is not convicted of or

placed on deferred adjudication community supervision . . . for any offense other

than an offense under the Transportation Code punishable by fine only.” Id. §


                                         1
411.081(e). The evidence in the trial court establishes that on April 24, 2003, the

trial court placed Wills on deferred adjudication community supervision for three

years for an offense committed on April 20, 2002. The evidence also establishes

that on June 25, 2003, Wills was convicted of a misdemeanor offense that also

occurred on April 20, 2002. 1 Although Wills was convicted during the term of his

deferred adjudication community supervision for the offense on which he seeks an

order of non-disclosure, his one appellate issue contends that the trial court abused

its discretion because the two offenses arise out of the same transaction and Wills

did not commit a new offense while on community supervision.

      Jurisdiction is a pre-requisite to determining an appeal on its merits. See

M.O. Dental Lab v. Rape, 139 S.W.3d 671, 673 (Tex. 2004). The non-disclosure

statute lacks an express authorization for an appeal. See Tex. Gov’t Code Ann. §

411.081. Therefore, for this Court to have appellate jurisdiction either the amount

in controversy or the judgment must exceed $250, exclusive of interest and costs.

See Tex. Gov’t Code Ann. § 22.220(a) (West Supp. 2014). The “amount in

controversy” is determined by the sum of money or the value of the thing

originally sued for. Tune v. Tex. Dep’t of Pub. Safety, 23 S.W.3d 358, 361 (Tex.

2000). “The subjective value of a privilege, if asserted in good faith, establishes

      1
       This second offense cannot qualify for an order of non-disclosure because
Wills did not receive deferred adjudication for that offense. See generally Tex.
Gov’t Code Ann. § 411.081(d) (West Supp. 2014).
                                         2
jurisdiction if that value meets the requisite amount in controversy.” Id. at 362. For

instance, the fee for a license establishes its minimum value for a license. Id. In

Huth v. State, the Amarillo Court of Appeals dismissed for lack of jurisdiction an

appeal from the denial of a petition for non-disclosure because the record

contained no basis, other than the trial court’s filing fee, on which to assign a value

of the non-disclosure order to the petitioner. See 241 S.W.3d 206, 208 (Tex.

App.—Amarillo 2007, no pet.) (op. on reh’g). In Harris v. State, the court held that

the applicant for a petition for non-disclosure established a sufficient amount in

controversy where the trial court found that the applicant was denied employment

and lost several thousand dollars in potential employment wages as a result of the

deferred adjudication appearing on her record. See 402 S.W.3d 758, 763 (Tex.

App.—Houston [1st Dist.] 2012, no pet.). In In re Commitment of Richards, we

found the general jurisdiction amount in controversy had been met in an appeal

from the denial of an application for writ of habeas corpus filed by a person who

had been committed as a sexually violent predator, where he alleged that his case

manager refused to allow Richards to return to his job upon his release from

prison. See 202 S.W.3d 779, 789-90 (Tex. App.—Beaumont 2006, pet. denied).

      Wills did not allege the existence of an amount in controversy in his petition

for non-disclosure. On appeal, Wills argues that his trial court testimony

establishes the amount in controversy, as follows:
                                          3
            Q. [A]s a result of this deferred adjudication, has this prevented
      you from advancements in employment?

             A. Yes, sir.

             Q. . . . [I]f you did not have this on your record, would you
      anticipate making more than $250 raising bonuses?

             A. Yes, sir.

      The Supreme Court has held that an appellant’s testimony concerning the

amount in controversy may be subjective, but the court has not stated that an

appellant’s testimony concerning the amount in controversy may be speculative.

See Tune, 23 S.W.3d at 362. In his testimony before the trial court, Wills provides

no information about his employment and the circumstances under which he

receives bonuses, nor does he explain why he would receive more than $250 in

bonuses with one offense on his criminal record but receive no bonuses if he has

two offenses on his criminal record. We cannot determine that Wills made his

statement in good faith because he provides neither its basis nor its context.

      In Harris, the trial court made an express finding that the applicant lost

thousands of dollars in employment income as a result of the public availability of

the record of her criminal offense. See 402 S.W.3d at 763. Here, the trial court did

not find that Wills lost income in an amount that would satisfy the amount-in-

controversy requirement for general appellate jurisdiction before this Court, and


                                          4
Wills did not request findings of fact and conclusions of law. See generally Tex. R.

Civ. P. 296. Thus, this case is distinguishable from Harris. See 402 S.W.3d at 763.

      For the purpose of determining jurisdiction, we may consider documents

submitted by the parties that are outside the trial court’s record. See Kaufman v.

Islamic Soc’y of Arlington, 291 S.W.3d 130, 139 n.20 (Tex. App.—Fort Worth

2009, pet. denied). Other than by referring this Court to his testimony before the

trial court, Wills has not submitted proof of a lost raise or bonus in response to this

Court’s inquiry regarding the amount in controversy. See Tex. Gov’t Code Ann. §

22.220(c); see also Tex. R. App. P. 10.2(a).

      We conclude we have neither specific nor general jurisdiction over this

appeal. See Tex. Gov’t Code Ann. §§ 22.220(a), 411.081. Accordingly, the appeal

is dismissed for lack of jurisdiction.

      APPEAL DISMISSED.



                                              ________________________________
                                                        CHARLES KREGER
                                                            Justice


Submitted on May 7, 2015
Opinion Delivered May 28, 2015

Before Kreger, Horton, and Johnson, JJ.


                                          5